Motion Granted and Judgment Rendered and Opinion Filed July 29, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01262-CV

                   BILLY HARRIS AND DEMAKI HARRIS, Appellants
                                      V.
                          CITIMORTGAGE, INC., Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-04569-B

                            MEMORANDUM OPINION
                           Before Justices Francis, Myers, and Lewis
                                  Opinion by Justice Francis
       The Court has before it the parties’ July 28, 2014 joint motion to dismiss in which they

assert they have reached an agreement to settle and compromise their differences. They ask the

Court to render judgment effectuating their agreement. See TEX. R. APP. P. 42.1(a)(2)(A).

       We GRANT the parties’ joint motion and RENDER judgment effectuating their

agreement. See TEX. R. APP. P. 42.1(a)(2)(A).




                                                  /Molly Francis/
131262F.P05                                       MOLLY FRANCIS
                                                  JUSTICE
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

BILLY HARRIS AND DEMAKI HARRIS,                       On Appeal from the County Court at Law
Appellants                                            No. 2, Dallas County, Texas
                                                      Trial Court Cause No. CC-11-04569-B.
No. 05-13-01262-CV          V.                        Opinion delivered by Justice Francis,
                                                      Justices Myers and Lewis participating.
CITIMORTGAGE, INC., Appellee

               In accordance with this Court’s opinion of this date, we GRANT the parties’ joint

motion and RENDER judgment effectuating their agreement. See TEX. R. APP. P. 42.1(a)(2)(A).

Subject to any agreement of the parties, each party shall bear its own costs of this appeal.



Judgment entered this 29th day of July, 2014.




                                                –2–